DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2020, 6/10/2020, 7/8/2020, 7/22/2020, 12/16/2020, and 4/22/2021 have been entered and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first transceiver unit” and “a processing unit” in claim 18 and “a second transceiver unit” in claim 20. Support for the structure of such units appears to be recited in at least paragraphs [0216]-[0219] of Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  	Regarding claims 4 and 13, the claims recite “a time indicated by the first time synchronization information,” but this limitation appears to have been previously recited in claims 2 and 11 respectively. It therefore appears as though this limitation should instead recite “the time indicated by the first time 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 19, the claims recite “the first time synchronization information is used to indicate a time at which signaling transmission is started.” However, it is unclear what such “a time at which signaling transmission is started” is intended to entail because independent claims 1 and 18 already recite the receipt and transmission of messages that a person having ordinary skill in the art would interpret as “signaling transmission.” It is therefore unclear if “the first time synchronization information” is intended to refer to the time at which the signaling in the independent claims takes place (and thus narrow the steps of the independent claims), or if “a time at which signaling transmission is started” is instead directed to some other future signaling besides the signaling in the independent claims (and thus potentially be directed to signaling that is never required to be performed). Claims 2 and 19 are thus indefinite. For the purpose of this examination, the Examiner will interpret “a time at which signaling transmission is started” broadly as potentially referring to either the Regarding claims 3-5 and 20, the claims are rejected because they depend from rejected claims 2 and 19 respectively.	Regarding claims 6 and 15, all of the recited claim limitations are performed based on the occurrence of the condition “when a transmitted data packet is routed from the first base station to the second base station and to a terminal.” However, claims 1 and 10 from which claims 6 and 15 depend do not require that this condition occur. The language of claims 6 and 15 also does not explicitly require that this condition occur. It is therefore unclear if claims 6 and 15 are intended to require occurrence of this condition or if this condition is potentially optional. Put differently, were this claim language present in the independent claims, the claims would be interpreted as not requiring this condition in instances wherein the “when” condition is not true. Additionally, the recited condition itself is unclear. For instance, it is unclear if a transmitted data packet routed from the first base station to the second base station and to a terminal requires that the first base station transmit directly to both the second base station and to the terminal, or if such routing to the terminal is instead performed by the second base station. The claims also recite that the second base station performs “data transmission at a time indicated by the second time synchronization information,” and it is also unclear if such “data transmission” is intended to refer to forwarding “a transmitted data packet” from the second base station to the terminal, or if “data transmission” is intended to refer to some possible future transmission. Claims 6 and 15 are thus indefinite. Because the claims do not explicitly recite that this condition occurs, the Examiner will interpret the claims reasonably broadly as reciting a condition that is not required to occur. The Examiner will attempt to address this condition with regard to the prior art used for the independent claims if such prior art provides such teachings, but it would be improper for the Examiner to bring in an additional reference under 35 U.S.C. 103 for such optional claim limitations since they are not required using a broadest reasonable interpretation. With regard to “data Regarding claims 7 and 16, all of the recited claim limitations are performed based on the occurrence of the condition “when a transmitted data packet is directly transmitted from a serving gateway to the second base station.” However, claims 1 and 10 from which claims 7 and 16 depend do not require that this condition occur. The language of claims 7 and 16 also does explicitly require that this condition occur. It is therefore unclear if claims 7 and 16 are intended to require occurrence of this condition or if this condition is potentially optional. Put differently, were this claim language present in the independent claims, the claims would be interpreted as not requiring this condition in instances wherein the “when” condition is not true. Claims 7 and 16 are thus indefinite. Because the claims do not explicitly recite that this condition occurs, the Examiner will interpret the claims reasonably broadly as reciting a condition that is not required to occur. The Examiner will attempt to address this condition with regard to the prior art used for the independent claims if such prior art provides such teachings, but it would be improper for the Examiner to bring in an additional reference under 35 U.S.C. 103 for such optional claim limitations since they are not required using a broadest reasonable interpretation.	Regarding claims 8 and 17, all of the recited claim limitations are performed based on the occurrence of the condition “when a transmitted data packet is directly transmitted from a multimedia broadcast multicast service (MBMS) gateway to the second base station.” However, claims 1 and 10 from which claims 8 and 17 depend do not require that this condition occur. The language of claims 8 and 17 also does explicitly require that this condition occur. It is therefore unclear if claims 8 and 17 are intended to require occurrence of this condition or if this condition is potentially optional. Put differently, were this claim language present in the independent claims, the claims would be interpreted as not requiring this condition in instances wherein the “when” condition is not true. Claims 8 and 17 are thus indefinite. Because the claims do not explicitly recite that this condition occurs, the Examiner Regarding claim 11, the claim recites “the first time synchronization information is used to indicate a time at which signaling transmission is started.” However, it is unclear what such “a time at which signaling transmission is started” is intended to entail because independent claim 10 already recites the transmission and receipt of messages that a person having ordinary skill in the art would interpret as “signaling transmission.” It is therefore unclear if “the first time synchronization information” is intended to refer to the time at which the signaling in the independent claim takes place (and thus narrow the steps of the independent claim), or if “a time at which signaling transmission is started” is instead directed to some other future signaling besides the signaling in the independent claim (and thus potentially be directed to signaling that is never required to be performed). Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret “a time at which signaling transmission is started” broadly as potentially referring to either the signaling in the independent claims or to some future signaling.	Regarding claims 12-14, the claims are rejected because they depend from rejected claim 11.	Regarding claim 13, the claim recites “sending, by the first base station, the second message to the terminal . . . at the resource location of the radio resource.” However, “the resource location of the radio resource” refers to resources in claim 10 that are recited as “a resource location of the radio resource of the second base station.” Such resources therefore appear to be used by the second base station rather than the first, and it is therefore unclear how the first base station may use resources that it instructed the second base station to allocate. For instance, it is unclear if perhaps the “sending” in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2019/0159086, Xu hereinafter).	Regarding claims 1 and 18, Xu teaches a data transmission method and a base station (The distributed unit (DU) may be broadly reasonably interpreted as a base station; Xu; Figs. 6 and 24; [0014], [0124], [0661]), comprising: 	a first transceiver unit (The DU may have the structure of a base station, which is comprised of a transceiver; Xu; Fig. 24; [0661]-[0663]), configured to receive a first message from a first base station (As can be seen for instance in at least Fig. 6, the DU may receive a message 503 (i.e., a first message) from the CU (i.e., a first base station). Alternatively, the message transmitted from the CU to the DU in step 511 may also be reasonably interpreted as the first message; Xu; Fig. 6; [0135], [0137]-[0138], [0161], [0184]), wherein the first message is used to request the base station to allocate a radio resource to a specific bearer (As can be seen for instance in at least Fig. 6, the message 503 (i.e., a first message) may cause the DU to allocate downlink tunnel information and transmit such information to the CU. At least paragraph [0138] of Xu also characterizes the message in step 503 as requesting the DU to establish UE context and configure a radio bearer for the UE. The message 503 may thus be broadly reasonably interpreted as being used to request the DU to allocate a radio resource to a specific bearer. In the alternative wherein the message in step 511 is interpreted as the first message, such a message may also be reasonably interpreted as requesting the DU to allocate a radio bearer in step 512; Xu; Fig. 6; [0137]-[0138], [0148], [0184], [0191]), and the first message comprises resource scheduling information (Message 503 may be comprised of information including at least uplink tunnel information, which may be broadly reasonably interpreted as resource scheduling information. At least paragraph [0138] of Xu also characterizes the message in step 503 as a radio bearer configuration message including numerous different information elements (listed in paragraphs [0139]-[0146]) that may also be reasonably interpreted as resource scheduling information. In the alternative wherein the message in step 511 is interpreted as the first message, such a message also comprises numerous pieces of information that may be reasonably interpreted as scheduling information (see the list in paragraphs [0184]-[0189]); Xu; Fig. 6; [0135], [0137]-[0138], [0161], [0184]); 	a processing unit (The DU may have the structure of a base station, which is comprised of a processor; Xu; Fig. 24; [0661]-[0663]), configured to determine, based on the resource scheduling (The DU allocates the downlink tunnel information in response to the message received in step 503 (i.e., the resource scheduling information). The message in step 504 may thus be reasonably interpreted as being based on such resource scheduling information. At least paragraph [0148] characterizes the message in step 504 as a radio bearer configuration response message including numerous different information elements related to scheduled resources (listed in paragraphs [0149]-[0152]), such as radio bearer information configured for the UE. Such information may be broadly reasonably interpreted as indicating a resource location of the radio resource and scheduling the radio resource. In the alternative wherein the message in step 511 is interpreted as the first message, the DU also determines information regarding radio bearers (see the list in paragraphs [0191]-[0194]) in step 512 based on the received resource scheduling information in step 511; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0184], [0191]); and 	the first transceiver unit is further configured to send a first response message in response to the first message to the first base station (The message transmitted to the CU (i.e., the first base station) in step 504 may be broadly reasonably interpreted as a first response message to the message transmitted in step 503 (i.e., the first message). In the alternative wherein the message in step 511 is interpreted as the first message, the message transmitted in step 512 may be reasonably interpreted as a first response message in response to the first message; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0184], [0191]).	Regarding claim 6, Xu teaches the limitations of claim 1.	Xu further teaches when a transmitted data packet is routed from the first base station to the second base station and to a terminal, the method further comprises: 	receiving, by the second base station, the data packet from the first base station, wherein a header of the data packet comprises second time synchronization information, the second time (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a transmitted data packet is routed from the first base station to the second base station and to a terminal.” Although at least Fig. 6 of Xu discusses transmissions between the UE, the DU, and the CU, such a portion of Xu does not appear to explicitly route the same exact data packet from the CU to the DU and to the UE. The Examiner would also like to reiterate that such routing as is claimed is unclear as was also discussed in the 35 U.S.C. 112(b) rejection above. Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).	Regarding claim 7, Xu teaches the limitations of claim 1.	Xu further teaches when a data packet is directly transmitted from a serving gateway to the second base station, the method further comprises: 	receiving, by the second base station, the data packet from the serving gateway, wherein a header of the data packet comprises second time synchronization information, and the second time synchronization information is generated by the serving gateway; 	obtaining, by the second base station, the second time synchronization information based on the data packet; and 	performing, by the second base station, data transmission at a time indicated by the second (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a data packet is directly transmitted from a serving gateway to the second base station.” Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).	Regarding claim 8, Xu teaches the limitations of claim 1.	Xu further teaches when a transmitted data packet is directly transmitted from a multimedia broadcast multicast service (MBMS) gateway to the second base station, the method further comprises: 	receiving, by the second base station, the data packet from the MBMS gateway, wherein a header of the data packet comprises second time synchronization information, and the second time synchronization information is generated by the MBMS gateway; 	obtaining, by the second base station, the second time synchronization information based on the data packet; and 	performing, by the second base station, data transmission at a time indicated by the second time synchronization information and at the resource location of the radio resource (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a transmitted data packet is directly transmitted from a multimedia broadcast multicast service (MBMS) gateway to the second base station.” Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).	Regarding claim 10, Xu teaches a data transmission method, comprising: 	sending, by a first base station (The central unit (CU) may be broadly reasonably interpreted as a base station; Xu; Figs. 6 and 24; [0014], [0124], [0661]), a first message to a second base station (The distributed unit (DU) may be broadly reasonably interpreted as a base station; Xu; Figs. 6 and 24; [0014], [0124], [0661]. As can be seen for instance in at least Fig. 6, the DU may receive a message 503 (i.e., a first message) from the CU (i.e., a first base station). Alternatively, the message transmitted from the CU to the DU in step 511 may also be reasonably interpreted as the first message; Xu; Fig. 6; [0135], [0137]-[0138], [0161], [0184]), wherein the first message is used to request the second base station to allocate a radio resource to a specific bearer (As can be seen for instance in at least Fig. 6, the message 503 (i.e., a first message) may cause the DU to allocate downlink tunnel information and transmit such information to the CU. At least paragraph [0138] of Xu also characterizes the message in step 503 as requesting the DU to establish UE context and configure a radio bearer for the UE. The message 503 may thus be broadly reasonably interpreted as being used to request the DU to allocate a radio resource to a specific bearer. In the alternative wherein the message in step 511 is interpreted as the first message, such a message may also be reasonably interpreted as requesting the DU to allocate a radio bearer in step 512; Xu; Fig. 6; [0137]-[0138], [0148], [0184], [0191]), the first message comprises resource scheduling information (Message 503 may be comprised of information including at least uplink tunnel information, which may be broadly reasonably interpreted as resource scheduling information. At least paragraph [0138] of Xu also characterizes the message in step 503 as a radio bearer configuration message including numerous different information elements (listed in paragraphs [0139]-[0146]) that may also be reasonably interpreted as resource scheduling information. In the alternative wherein the message in step 511 is interpreted as the first message, such a message also comprises numerous pieces of information that may be reasonably interpreted as scheduling information (see the list in paragraphs [0184]-[0189]); Xu; Fig. 6; [0135], [0137]-[0138], [0161], [0184]), and the resource scheduling information is used to indicate a resource location of the radio resource for the second base station (The DU allocates the downlink tunnel information in response to the message received in step 503 (i.e., the resource scheduling information). The message in step 504 may thus be reasonably interpreted as being based on such resource scheduling information. At least paragraph [0148] characterizes the message in step 504 as a radio bearer configuration response message including numerous different information elements related to scheduled resources (listed in paragraphs [0149]-[0152]), such as radio bearer information configured for the UE. Such information may be broadly reasonably interpreted as indicating a resource location of the radio resource and scheduling the radio resource. In the alternative wherein the message in step 511 is interpreted as the first message, the DU also determines information regarding radio bearers (see the list in paragraphs [0191]-[0194]) in step 512 based on the received resource scheduling information in step 511. The resource scheduling information transmitted from the CU (i.e., the first base station) may thus be broadly reasonably interpreted as being used to indicate a resource location of the radio resource for the DU (i.e., the second base station); Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0184], [0191]); and 	receiving, by the first base station, a first response message from the second base station in response to the first message (The message transmitted to the CU (i.e., the first base station) in step 504 may be broadly reasonably interpreted as a first response message to the message transmitted in step 503 (i.e., the first message). In the alternative wherein the message in step 511 is interpreted as the first message, the message transmitted in step 512 may be reasonably interpreted as a first response message in response to the first message; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0184], [0191]), wherein the first response message is used to acknowledge that the radio resource has been allocated (The response message transmitted to the CU (i.e., the first base station) in step 504 and the response message transmitted in step 512 may each be broadly reasonably interpreted as acknowledging that the radio resource has been allocated in response to the respective previous messages from the CU; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0184], [0191]).	Regarding claim 15, Xu teaches the limitations of claim 10.(As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a transmitted data packet is routed from the first base station to the second base station and to a terminal.” Although at least Fig. 6 of Xu discusses transmissions between the UE, the DU, and the CU, such a portion of Xu does not appear to explicitly route the same exact data packet from the CU to the DU and to the UE. The Examiner would also like to reiterate that such routing as is claimed is unclear as was also discussed in the 35 U.S.C. 112(b) rejection above. Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).	Regarding claim 16, Xu teaches the limitations of claim 10.	Xu further teaches when a transmitted data packet is directly transmitted from a serving gateway to the second base station, the method further comprises: 	receiving, by the first base station, a data packet from the serving gateway, wherein a header of the data packet comprises second time synchronization information, and the second time synchronization information is generated by the serving gateway; 	obtaining, by the first base station, the second time synchronization information based on the data packet; and (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a data packet is directly transmitted from a serving gateway to the second base station.” Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).	Regarding claim 17, Xu teaches the limitations of claim 10.	Xu further teaches when a transmitted data packet is directly transmitted from a multimedia broadcast multicast service (MBMS) gateway to the second base station, the method further comprises: 	receiving, by the first base station, a data packet from the MBMS gateway, wherein a header of the data packet comprises second time synchronization information, and the second time synchronization information is generated by the MBMS gateway; 	obtaining, by the first base station, the second time synchronization information based on the data packet; and 	performing, by the first base station, data transmission at a time indicated by the second time synchronization information and at a resource location of the radio resource (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claims do not explicitly require that “a transmitted data packet is directly transmitted from a multimedia broadcast multicast service (MBMS) gateway to the second base station.” Because every claim limitation is conditioned on this “when” condition, every claim limitation may be broadly reasonably interpreted as optional and it is therefore not necessary for the prior art to teach the claimed limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9, 11-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0159086, Xu hereinafter) in view of Zhang et al. (US 2012/0176884, Zhang hereinafter).	Regarding claims 2 and 19, Xu teaches the limitations of claims 1 and 18 respectively.	However, Xu does not specifically disclose the first transceiver unit is further configured to receive first time synchronization information from the first base station; or the first transceiver unit is further configured to send the first time synchronization information to the first base station, wherein 	the first time synchronization information is used to indicate a time at which signaling (Tx points (i.e., base stations) in a CoMP cooperating set may be synchronized based on information received from a serving cell, such as a subframe or timeslot index. The first base station may be broadly reasonably interpreted as such a serving cell, and thus the base station may be broadly reasonably interpreted as receiving such a subframe or timeslot index for synchronization purposes from the first base station; Zhang; Fig. 1F; [0167]-[0168]); or the first transceiver unit is further configured to send the first time synchronization information to the first base station (An interpretation may also be used wherein the second base station is the serving cell, and thus the base station (or second base station in the context of claim 2) may be broadly reasonably interpreted as sending such a subframe or timeslot index for synchronization purposes to the first base station; Zhang; Fig. 1F; [0167]-[0168]), wherein 	the first time synchronization information is used to indicate a time at which signaling transmission is started (Synchronization signaling between base stations in a CoMP cooperating set may be broadly reasonably interpreted as being used to indicate a time at which signaling transmission is started; Zhang; Fig. 1F; [0167]-[0168]), and the first time synchronization information comprises a subframe index or a timestamp (A subframe or timeslot index may be broadly reasonably interpreted as a subframe index or a timestamp; Zhang; Fig. 1F; [0167]-[0168]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zhang with regard to coordinated multipoint transmission with the teachings as in Xu with regard to coordination of multiple base stations (and wherein CoMP is also discussed as related art in paragraph [0003]). The motivation for doing so would have been to increase performance by improving cell-edge and other throughput performance for coordinated multi-point (CoMP) ([0006]-[0013]). 	Regarding claim 3 and 20, Xu and Zhang teach the limitations of claims 2 and 19 respectively.	Xu further teaches the base station further comprises: 	a second transceiver unit (The DU may have the structure of a base station, which is comprised of a transceiver. The Examiner would like to note that the structural support for the recited transceiver units in Applicant’s specification appears to allow for a single transceiver performing the functionality of the multiple “transceiver units,” and therefore the transceiver in Xu may be broadly reasonably interpreted as both the first transceiver unit and the second transceiver unit; Xu; Fig. 24; [0661]-[0663]), configured to send a second message to a terminal (The DU may send an RRC connection establishment message in step 506. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration message transmitted to the UE in step 5014 may also be reasonably interpreted as a second message; Xu; Fig. 6; [0162], [0203]), wherein the second message comprises radio resource configuration information determined by the second base station for the terminal (The RRC connection establishment message transmitted in step 506 is transmitted based on information received in the downlink RRC transmission in step 505, which may include CU UE AP ID allocated for the UE by the CU, DU UE AP ID allocated for the UE by the DU, and the RRC message to be transmitted (see paragraphs [0156]-[0160] for the full list of parameters). Based on such information the DU may be broadly reasonably interpreted as determining the RRC message from the downlink RRC transmission and determining to transmit such a determined message based on the received identifiers. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration message transmitted to the UE in step 5014 is similarly determined from the control plane or user plane : RRC connection reconfiguration message received in step 513 (see paragraphs [0197]-[0199] for the full list of parameters); Xu; Fig. 6; [0155], [0162], [0195], [0203]); and (The DU may receive an RRC connection establishment completion message in step 507, which may be reasonably interpreted as a second response message from the terminal in response to the second message. In the alternative wherein the message in step 511 is interpreted as the first message, the DU may receive an RRC connection reconfiguration completion message in step 5015, which may also be reasonably interpreted as a second response message from the terminal in response to the second message; Xu; Fig. 6; [0163], [0204]), wherein the second response message is used to indicate that the terminal has completed radio resource configuration (The RRC connection establishment completion message and the RRC connection reconfiguration completion message may each be broadly reasonably interpreted as indicating that the terminal has completed radio resource configuration; Xu; Fig. 6; [0163], [0204]).	Regarding claim 4, Xu and Zhang teach the limitations of claim 3.	Xu further teaches sending, by the second base station, a second message to a terminal comprises: 	sending, by the second base station, the second message to the terminal at the resource location of the radio resource (The DU may be broadly reasonably interpreted as sending the RRC connection establishment message and the RRC connection reconfiguration message at the resource location of the allocated resource; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0162], [0184], [0191], [0203]).	Zhang further teaches sending, by the second base station, the second message to the terminal at a time indicated by the first time synchronization information (Tx points (i.e., base stations) in a CoMP cooperating set may be synchronized based on information received from a serving cell, such as a subframe or timeslot index. Transmissions by synchronized base stations (i.e., the second base station) may thus be broadly reasonably interpreted as occurring at the time indicated by the synchronization information (i.e., the first time synchronization information); Zhang; Fig. 1F; [0167]-[0168]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zhang with regard to coordinated multipoint transmission with the teachings as in Xu with regard to coordination of multiple base stations (and wherein CoMP is also discussed as related art in paragraph [0003]). The motivation for doing so would have been to increase performance by improving cell-edge and other throughput performance for coordinated multi-point (CoMP) transmission and reception ([0006]-[0013]). 	Regarding claim 5, Xu and Zhang teach the limitations of claim 3.	Xu further teaches the receiving, by the second base station, a second response message from the terminal in response to the second message comprises: receiving, by the second base station, the second response message from the first base station, wherein the second response message is sent by the terminal to the first base station (The Examiner would like to note that it is not necessary for the prior art to teach this limitation because it exists as an alternative to the following limitation); or 	after the receiving, by the second base station, a second response message from the terminal in response to the second message, the method further comprises: sending, by the second base station, the second response message to the first base station (As can be seen for instance in at least Fig. 6, the RRC connection establishment completion message in step 507 (i.e., the second response message) may be transmitted from the DU to the CU in step 508. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration completion message received in step 5015 is transmitted from the DU to the CU in step 5016; Xu; Fig. 6; [0164], [0168], [0205], [0209]).	Regarding claim 9, Xu teaches the limitations of claim 1.	However, Xu does not specifically disclose the resource scheduling information carries a (Resource allocation information may include a resource block assignment, which a person having ordinary skill in the art would understand to indicate assigned resource blocks (i.e., both an RB sequence number or location as well as a resource scheduling period). Resource allocation information may also include a modulation and coding scheme (MCS); Zhang; Tables 4-9, 11, and 13; [0097]-[0098], [0136]-[0137], [0178], [0191], [0198], [0206]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zhang with regard to coordinated multipoint transmission with the teachings as in Xu with regard to coordination of multiple base stations (and wherein CoMP is also discussed as related art in paragraph [0003]). The motivation for doing so would have been to increase performance by improving cell-edge and other throughput performance for coordinated multi-point (CoMP) transmission and reception ([0006]-[0013]). 	Regarding claim 11, Xu teaches the limitations of claim 10.	However, Xu does not specifically disclose the first message further comprises first time synchronization information; or the first response message comprises the first time synchronization information; 	the first time synchronization information is used to indicate a time at which signaling transmission is started, and the first time synchronization information comprises a subframe index or a timestamp.	Zhang teaches the first message further comprises first time synchronization information (Tx points (i.e., base stations) in a CoMP cooperating set may be synchronized based on information received from a serving cell, such as a subframe or timeslot index. The first base station may be broadly reasonably interpreted as such a serving cell, and thus the base station may be broadly reasonably interpreted as receiving such a subframe or timeslot index for synchronization purposes from the first base station; Zhang; Fig. 1F; [0167]-[0168]); or the first response message comprises the first time synchronization information (An interpretation may also be used wherein the second base station is the serving cell, and thus the base station (or second base station in the context of claim 2) may be broadly reasonably interpreted as sending such a subframe or timeslot index for synchronization purposes to the first base station; Zhang; Fig. 1F; [0167]-[0168]); 	the first time synchronization information is used to indicate a time at which signaling transmission is started (Synchronization signaling between base stations in a CoMP cooperating set may be broadly reasonably interpreted as being used to indicate a time at which signaling transmission is started; Zhang; Fig. 1F; [0167]-[0168]), and the first time synchronization information comprises a subframe index or a timestamp (A subframe or timeslot index may be broadly reasonably interpreted as a subframe index or a timestamp; Zhang; Fig. 1F; [0167]-[0168]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zhang with regard to coordinated multipoint transmission with the teachings as in Xu with regard to coordination of multiple base stations (and wherein CoMP is also discussed as related art in paragraph [0003]). The motivation for doing so would have been to increase performance by improving cell-edge and other throughput performance for coordinated multi-point (CoMP) transmission and reception ([0006]-[0013]). 	Regarding claim 12, Xu and Zhang teach the limitations of claim 11.	Xu further teaches sending, by the first base station, a second message to a terminal (The CU may send an RRC connection establishment message within downlink RRC transmission in step 505, which may then be transmitted to the UE by the DU in step 506. The CU may thus be broadly reasonably interpreted as sending such an RRC message (i.e., a second message) to the UE via the DU. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration message transmitted to the UE via the DU in steps 513 and 5014 may also be reasonably interpreted as a second message transmitted from the CU to the UE; Xu; Fig. 6; [0155], [0158], [0162], [0195], [0199], [0203]), wherein the second message comprises radio resource configuration information determined by the second base station for the terminal (The RRC connection establishment message transmitted in step 506 is transmitted based on information received in the downlink RRC transmission in step 505, which may include CU UE AP ID allocated for the UE by the CU, DU UE AP ID allocated for the UE by the DU, and the RRC message to be transmitted (see paragraphs [0156]-[0160] for the full list of parameters). Based on such information the DU may be broadly reasonably interpreted as determining the RRC message from the downlink RRC transmission and determining to transmit such a determined message based on the received identifiers. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration message transmitted to the UE in step 5014 is similarly determined from the control plane or user plane : RRC connection reconfiguration message received in step 513 (see paragraphs [0197]-[0199] for the full list of parameters); Xu; Fig. 6; [0155], [0162], [0195], [0203]); and 	receiving, by the first base station, a second response message from the terminal in response to the second message (As can be seen for instance in at least Fig. 6, the RRC connection establishment completion message in step 507 (i.e., the second response message) may be transmitted from the UE to the DU in step 507, and then from DU to the CU in step 508. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration completion message received in step 5015 is transmitted from the UE to the DU in step 5015, and then from the DU to the CU in step 5016; Xu; Fig. 6; [0163]-[0164], [0168], [0204]-[0205], [0209]), wherein the second response message is used to indicate that the terminal has completed radio resource configuration (The RRC connection establishment completion message and the RRC connection reconfiguration completion message may each be broadly reasonably interpreted as indicating that the terminal has completed radio resource configuration; Xu; Fig. 6; [0163], [0204]).	Regarding claim 13, Xu and Zhang teach the limitations of claim 12.	Xu further teaches the sending, by the first base station, a second message to a terminal comprises: 	sending, by the first base station, the second message to the terminal at the resource location of the radio resource (The CU may be broadly reasonably interpreted as sending the RRC connection establishment message and the RRC connection reconfiguration message via the DU at the resource location of the allocated resource; Xu; Fig. 6; [0137]-[0138], [0148], [0151], [0162], [0184], [0191], [0203]).	Zhang further teaches sending, by the first base station, the second message to the terminal at a time indicated by the first time synchronization information (Tx points (i.e., base stations) in a CoMP cooperating set may be synchronized based on information received from a serving cell, such as a subframe or timeslot index. Transmissions by synchronized base stations (i.e., the first base station) may thus be broadly reasonably interpreted as occurring at the time indicated by the synchronization information (i.e., the first time synchronization information); Zhang; Fig. 1F; [0167]-[0168]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Zhang with regard to coordinated multipoint transmission with the teachings as in Xu with regard to coordination of multiple base stations (and wherein CoMP is also discussed as related art in paragraph [0003]). The motivation for doing so would have been to increase performance by improving cell-edge and other throughput performance for coordinated multi-point (CoMP) transmission and reception ([0006]-[0013]). 	Regarding claim 14, Xu and Zhang teach the limitations of claim 12.(As can be seen for instance in at least Fig. 6, the RRC connection establishment completion message in step 507 (i.e., the second response message) may be transmitted from the DU to the CU in step 508. In the alternative wherein the message in step 511 is interpreted as the first message, the RRC connection reconfiguration completion message received in step 5015 is transmitted from the DU to the CU in step 5016; Xu; Fig. 6; [0164], [0168], [0205], [0209]); or 	after the receiving, by the first base station, a second response message from the terminal in response to the second message, the method further comprises: 	sending, by the first base station, the second response message to the second base station (The Examiner would like to note that it is not necessary for the prior art to teach this limitation because it exists as an alternative to the above limitation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474